Citation Nr: 1539979	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  15-14 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include melanoma.

2.  Entitlement to service connection for a bladder disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to November 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the March 2015 statement of the case (SOC).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development of the claims is required and the matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Advise the Veteran and his representative that he may submit any further evidence pertinent to his skin disorder and bladder disorder.  Provide authorizations for the release of any further information noted by the Veteran and obtain any evidence cited in accordance with the duty to assist procedures. 

2.  Request the Veteran's entire personnel file from the National Personnel Records Center, and associate all such records with the Veteran's electronic claims folder.  

3.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of the Veteran's skin disorder and bladder disorder.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must state (i.) whether the skin or bladder disorder began during active service or are related to any incident of service, including the Veteran's contended chemical exposures, and (ii.) whether calculi of the bladder manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* the Veteran's STRs were destroyed in the July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  See VBMS Entries July 31, 2010, August 22, 2011.

* DD Form 214 showing that the Veteran's military occupational specialty was a model maker.  The Veteran contends that this involved constructing large mockups used for training soldiers on how to remove, load, service, and repair missiles and related equipment.  In doing this, he regularly cleaned grease and other products from missiles, launchers, and related AGE equipment using various chemicals, including trichloropropane, without protective equipment.  See VBMS Entry April 12, 2013.  He has submitted medical literature addressing the effects of exposure to trichloropropane.  He also contends he was exposed to residue from missile explosions in the course of his duties.  He contends he was exposed to the testing of an atomic bomb, but this exposure was not confirmed by the Defense Threat Reduction Agency. 

* Veteran's lay contentions of experiencing urinary problems since service, including having to carry a bottle in his vehicle for over 50 years due to urgency.  See VBMS Entry February 28, 2011.

* July 2011 diagnosis of melanoma.  VBMS Entry June 17, 2013.  October 2014 diagnosis of LUTS (lower urinary tract symptoms).  Virtual VA Entry March 2, 2015, p. 19.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




